EXHIBIT 10.2 THIS NOTE AND THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (II) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, BUT ONLY UPON LENDER FIRST HAVING OBTAINED A WRITTEN OPINION OF BORROWER’S COUNSEL, OR OTHER COUNSEL ACCEPTABLE TO BORROWER, THAT THE PROPOSED DISPOSITION IS CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT AND ANY APPLICABLE “BLUE SKY” OR OTHER SIMILAR SECURITIES LAW. FORM OF CONVERTIBLE REVOLVING PROMISSORY NOTE $6,894,362.00November 6, Denver, Colorado THIS CONVERTIBLE REVOLVING PROMISSORY NOTE (the “Note”) is executed and delivered under and pursuant to the terms of that certain Senior Secured Revolving Credit Agreement (the “Loan Agreement”) of even date herewith by and between ADVANCE DISPLAY TECHNOLOGIES, INC., a Colorado corporation (the “Borrower”) and DEGEORGE HOLDINGS THREE LLC, a Delaware limited liability company (the “Lender”).Capitalized terms not otherwise defined herein shall have the meanings provided in the Loan Agreement. FOR VALUE RECEIVED, Borrower hereby promises to pay to the order of Lender, at the office of Lender located at 140 Intracoastal Pointe Drive, Suite 410, Jupiter, Florida, 33477, or at such other place as Lender may from time to time designate to
